Citation Nr: 0834715	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to a disability rating in excess of 40 
percent for service-connected cystitis, prior to December 22, 
2006.

4.  Entitlement to a disability rating in excess of 60 
percent for service-connected cystitis, from December 22, 
2006.

5.  Entitlement to an effective date earlier than April 28, 
2006, for the grant of an increased disability rating for 
service-connected cystitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A May 2002 rating decision denied entitlement to service 
connection for PTSD.  A notice of disagreement was filed in 
February 2003, a statement of the case was issued in January 
2004, and a substantive appeal was received in January 2004.  
The veteran testified at an August 2006 RO hearing with 
regard to this issue.

A January 2006 rating decision denied entitlement to service 
connection for depression.  A notice of disagreement was 
filed in April 2006, a statement of the case was issued in 
April 2006, and a substantive appeal was received in May 
2006.

An August 2006 rating decision assigned a 40 percent 
disability rating to service-connected cystitis, effective 
April 28, 2006.  In January 2007, a notice of disagreement 
was filed with regard to the effective date assigned, and in 
March 2007, a notice of disagreement was filed with regard to 
the disability rating assigned.  In June 2007, a statement of 
the case was issued which addressed the increased rating and 
earlier effective date claims.  In July 2007, a substantive 
appeal was received with regard to both issues.  In August 
2007, the RO assigned a 60 percent disability rating to 
cystitis, effective December 22, 2006.

The veteran testified at a Board hearing with regard to all 
issues on appeal in July 2008; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

PTSD

The evidence of record reflects that the veteran is in 
receipt of Social Security Administration (SSA) benefits as a 
result of several disabilities, to include her anxiety 
disorder, specifically PTSD.  The RO should associate the 
veteran's SSA records with the claims folder.

The veteran is claiming entitlement to service connection for 
PTSD due to personal and sexual assault.  VBA's Adjudication 
Procedure Manual, M21-1 MR, IV, Part ii, Subpart 1, Chapter 
D, Section 14 provides guidance as to the development of 
these cases.  In this case, where available records do not 
provide objective or supportive evidence of the alleged in-
service traumatic stressor, it is necessary to develop for 
this evidence.  

PTSD claims based on personal assault are subject to the 
provisions of 38 C.F.R. § 3.304(f)(3) due to the special 
nature of such claims.  This regulation addresses the use of 
various types of evidence, including evidence of behavior 
changes following the claimed assault.  The regulation also 
provides that VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  The evidence of record 
reflects that the veteran was issued VCAA notice in June 2002 
pertaining to her claim of service connection for PTSD based 
on personal and sexual assault.  However, in a January 2003 
VA Report of Contact, the veteran reported that she had not 
received any such notice letter.  Thus, the RO should reissue 
another VCAA letter to the veteran, and such letter should 
include notice of the types of evidence which may be 
considered in a personal assault claim under 38 C.F.R. § 
3.304(f)(3).   

Moreover, in light of the diagnosis of PTSD reflected in the 
VA outpatient and private treatment records, and irrespective 
of whether any of the veteran's stressors are verified, under 
the circumstances of this case the Board believes that such a 
review of the evidence and medical opinion are necessary to 
comply fully with 38 C.F.R. § 3.304(f)(3).  

Depression

With regard to the veteran's claimed depression, the Board 
acknowledges the VA and private diagnosis of major 
depression.  A service medical record dated in August 1973 
reflects a diagnosis of situational depression.  Upon 
separation from service in October 1975, the veteran checked 
the 'Yes' box for 'frequent trouble sleeping,' 'depression or 
excessive worry,' and 'nervous trouble of any sort;' however, 
the examiner did not provide any comment pertaining to such 
complaints.  The October 1975 separation examination reflects 
that her psychiatric state was clinically evaluated as 
normal.  In light of the in-service diagnosis of situational 
depression, documented complaints at separation, and current 
diagnosis the Board has determined that the veteran should be 
afforded a VA examination to assess the nature and etiology 
of her claimed depression.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Cystitis

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  The 
pertinent statute then goes on to specifically provide that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if any 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o) (2007).  If 
the increase became ascertainable more than one year prior to 
the date of receipt of the claim, then the proper effective 
date would be the date of claim.  In a case where the 
increase became ascertainable after the filing of the claim, 
then the effective date would be the date of increase.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).

The veteran filed a claim for an increased disability rating 
for service-connected cystitis on April 28, 2006.  Although 
not completely clear, at the Board hearing the veteran 
appeared to testify that she had sought treatment for her 
cystitis in the year prior to her April 28, 2006, claim for 
an increased disability rating.  The veteran has identified 
Dr. Kirschner, Kaiser Permanente and Women's General as 
treating providers.  It is not clear from the testimony if 
Dr. Kirschner is affiliated with Kaiser Permanente, Women's 
General, a VA Medical Center (VAMC), or any other medical 
provider.  The Board notes that the RO requested treatment 
records from Kaiser Permanente in May 2005; however, such 
request was related to records from the 1990s related to 
treatment for depression and such attempts were unsuccessful.  
The RO must clarify the names, addresses, and dates of 
treatment with regard to the named medical providers, and 
request such records.  

In June 2008, the veteran underwent a VA examination to 
assess the severity of her cystitis and employability.  Such 
examination report was received by the Board in September 
2008; however, the veteran did not waive AOJ review of such 
new evidence.  In light of this matter being remanded for 
further development, the RO is instructed to consider such 
examination upon readjudicating the veteran's claims.  Prior 
to recertification to the Board, the RO is also instructed to 
adjudicate the veteran's pending claim for a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to her 
claim of service connection for PTSD, 
including based on personal assault.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
her claim, as well as what evidence she 
is to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Such notice should include the 
types of evidence which may be considered 
in a personal assault claim under 38 
C.F.R. § 3.304(f)(3).  

2.  With regard to the veteran's 
cystitis, request that the veteran 
provide the full name, address, and dates 
of treatment with Dr. Kirschner; the 
address and dates of treatment with 
Kaiser Permanente; the full name, 
address, and dates of treatment with 
Women's General.   After any necessary 
authorizations are completed by the 
veteran, attempt to obtain the entirety 
of the veteran's treatment records from 
such medical providers.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  Request the veteran's SSA records.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

4.  Schedule the veteran for a VA 
examination with review of the claims 
file for the purpose of determining 
whether there is evidence as outlined 
in 38 C.F.R. § 3.304(f)(3) that the 
claimed personal assault(s) occurred.  
The examiner should review the entire 
claims file, to include the veteran's 
service medical and personnel records, 
post-service medical records, and lay 
statements, and provide an opinion (in 
light of the guidelines set forth in 38 
C.F.R. § 3.304(f)(3)) as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
claimed personal assault(s) occurred 
and, if so, whether the veteran has 
PTSD and whether any diagnosis of PTSD 
is etiologically related to the claimed 
personal assault(s) or any other 
claimed stressors.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report 
with discussion of any behavior change 
suggested by the evidence.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.  If another 
examination is deemed necessary, please 
schedule in conjunction with Paragraph 
5 below.  

5.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of her claimed depression.  
It is imperative that the claims folder, 
to include all service medical records 
and post-service medical records, be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether the veteran has 
depression, and whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current depression 
is related to her active duty service or 
any incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

6.  After completion of the above, review 
the record and determine if any of the 
claims sought can be granted.  The RO/AMC 
should also adjudicate the veteran's 
claim for a TDIU.  If any of the benefits 
sought on appeal are not granted, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

